Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 18, 2011
(the “Effective Date”) among OXFORD FINANCE CORPORATION, a Delaware corporation
with an office located at 133 North Fairfax Street, Alexandria, Virginia 22314
(“Oxford”), as collateral agent (in such capacity, the “Collateral Agent”), the
Lenders listed on Schedule 1.1 hereof or otherwise a party hereto from time to
time including Oxford in its capacity as a Lender and HORIZON TECHNOLOGY FINANCE
CORPORATION (“HRZN”; each a “Lender” and collectively, the “Lenders”), and
ANACOR PHARMACEUTICALS, INC., a Delaware corporation with offices located at
1020 East Meadow Circle, Palo Alto, California  94303-4230 (“Borrower”),
provides the terms on which the Lenders shall lend to Borrower and Borrower
shall repay the Lenders.  The parties agree as follows:

 

1.                                      ACCOUNTING AND OTHER TERMS

 

1.1                               Accounting terms not defined in this Agreement
shall be construed in accordance with GAAP.  Calculations and determinations
must be made in accordance with GAAP.  Capitalized terms not otherwise defined
in this Agreement shall have the meanings set forth in Section 14.  All other
terms contained in this Agreement, unless otherwise indicated, shall have the
meaning provided by the Code to the extent such terms are defined therein. All
references to “Dollars” or “$” are United States Dollars, unless otherwise
noted.

 

2.                                      LOANS AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay each Lender, the outstanding principal amount of
all Term Loans advanced to Borrower by such Lender and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

 

2.2                               Term Loans.

 

(a)                                  Availability.

 

(i)                                     Term A Loan.  Subject to the terms and
conditions of this Agreement, the Lenders agree, severally and not jointly, to
make term loans to Borrower on the Effective Date in an aggregate amount up to
Ten Million Dollars ($10,000,000) according to each Lender’s Term A Loan
Commitment as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term A Loan”, and collectively as the “Term A Loans”). 
After repayment, no Term A Loan may be re-borrowed.

 

(ii)                                  Term B Loan.  Subject to the terms and
conditions of this Agreement, the Lenders agree, severally and not jointly,
during the Second Draw Period, to make term loans to Borrower in an aggregate
amount up to Ten Million Dollars ($10,000,000) according to each Lender’s Term B
Loan Commitment as set forth on Schedule 1.1 hereto (such term loans are
hereinafter referred to singly as a “Term B Loan”, and collectively as the “Term
B Loans”).  After repayment, no Term B Loan may be re-borrowed.

 

(iii)                               Term C Loan.  Subject to the terms and
conditions of this Agreement, the Lenders agree, severally and not jointly,
during the Third Draw Period, to make term loans to Borrower in an aggregate
amount up to Ten Million Dollars ($10,000,000) according to each Lender’s Term C
Loan Commitment as set forth on Schedule 1.1 hereto (such term loans are
hereinafter referred to singly as a “Term C Loan”, and collectively as the “Term
C Loans”; each Term A Loan, Term B Loan or Term C Loan is hereinafter referred
to singly as a “Term Loan” and the Term A Loans, Term B Loans and Term C Loans
are hereinafter referred to collectively as the “Term Loans”).  After repayment,
no Term C Loan may be re-borrowed.

 

(b)                                 Repayment.  Borrower shall make monthly
payments of interest only commencing on the first (1st) Payment Date following
the Funding Date of the Term Loans, and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date.  Commencing on the Amortization Date (or, with
respect to Term C Loans made after the Amortization Date, the

 

1

--------------------------------------------------------------------------------


 

first Payment Date thereafter), and continuing on the Payment Date of each month
thereafter, Borrower shall make consecutive equal monthly payments of principal
and interest, in arrears, to each Lender, as calculated by Collateral Agent
(which calculations shall be deemed correct absent manifest error) based upon:
(1) the amount of such Lender’s Term Loans, (2) the effective rate of interest,
as determined in Section 2.3(a), and (3) a repayment schedule equal to
thirty-six (36) months (or, with respect to Term C Loans made after the
Amortization Date, that number of months equal to the number of months remaining
from the date such Term C Loans are made through and conterminous with the
Maturity Date).  All unpaid principal and accrued and unpaid interest with
respect to the Term Loans is due and payable in full on the Maturity Date.  The
Term Loans may only be prepaid in accordance with Sections 2.2(c) and 2.2(d).

 

(c)                                  Mandatory Prepayments.  If the Term Loans
are accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Lenders, payable to each Lender in accordance with its
respective Pro Rata Share, an amount equal to the sum of: (i) all outstanding
principal of the Term Loans plus accrued interest thereon through the prepayment
date, (ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all other
sums, that shall have become due and payable, including Lenders’ Expenses and
interest at the Default Rate with respect to any past due amounts.
Notwithstanding (but without duplication with) the foregoing, on the Maturity
Date, if the Final Payment had not previously been paid in full in connection
with the prepayment of the Term Loans in full, Borrower shall pay to Collateral
Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, the Final Payment in respect of the Term Loans.

 

(d)                                 Permitted Prepayment of Term Loans. 
Borrower shall have the option to prepay all or any part of the Term Loans
advanced by the Lenders under this Agreement, provided Borrower (i) provides
written notice to Collateral Agent of its election to prepay the Term Loans (or
any portion thereof) at least ten (10) days prior to such prepayment, and
(ii) pays to the Lenders on the date of such prepayment, payable to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of
(A) outstanding principal amount of the Term Loans being prepaid plus accrued
interest thereon through the prepayment date, (B) the Final Payment, (C) the
Prepayment Fee, plus (D) all other sums, that shall have become due and payable,
including Lenders’ Expenses, if any, and interest at the Default Rate with
respect to any past due amounts.

 

2.3                               Payment of Interest on the Credit Extensions.

 

(a)                                  Interest Rate.  Subject to Section 2.3(b),
the principal amount outstanding under the Term Loans shall accrue interest at a
fixed per annum rate (which rate shall be fixed for the duration of the
applicable Term Loan) equal to the Basic Rate, determined by Collateral Agent on
the Funding Date of the applicable Term Loan, which interest shall be payable
monthly in accordance with Sections 2.2(b) and 2.3(e).  Interest shall accrue on
each Term Loan commencing on, and including, the day on which the Term Loan is
made, and shall accrue on a Term Loan, or any portion thereof, for the day on
which the Term Loan or such portion is paid.

 

(b)                                 Default Rate. Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is five percentage points (5.00%) above
the rate that is otherwise applicable thereto (the “Default Rate”).  Payment or
acceptance of the increased interest rate provided in this Section 2.3(b) is not
a permitted alternative to timely payment and shall not constitute a waiver of
any Event of Default or otherwise prejudice or limit any rights or remedies of
Collateral Agent.

 

(c)                                  360-Day Year.  Interest shall be computed
on the basis of a 360-day year consisting of twelve (12) months of thirty (30)
days.

 

(d)                                 Debit of Accounts.  Collateral Agent and
each Lender may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes the Lenders under the Loan Documents when due.  These
debits shall not constitute a set-off.  Without limiting the foregoing, Borrower
shall make all payments due to HRZN by wire transfer pursuant to instructions
provided by HRZN.

 

(e)                                  Payments.  Except as otherwise expressly
provided herein, all loan payments by Borrower hereunder shall be made to the
respective Lender to which such payments are owed, at such Lender’s office in
immediately available funds on the date specified herein. Unless otherwise
provided, interest is payable

 

2

--------------------------------------------------------------------------------


 

monthly, in arrears, on the Payment Date of each month.  Payments of principal
and/or interest received after 2:00 p.m. Eastern time are considered received at
the opening of business on the next Business Day.  When a payment is due on a
day that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.
All payments to be made by Borrower hereunder or under any other Loan Document,
including payments of principal and interest made hereunder and pursuant to any
other Loan Document, and all fees, expenses, indemnities and reimbursements,
shall be made without set-off, recoupment or counterclaim, in lawful money of
the United States and in immediately available funds.

 

2.4                               Secured Promissory Notes.  Each Term Loan
shall be evidenced by a Secured Promissory Note in the form attached as
Exhibit D hereto (each a “Secured Promissory Note”), and shall be repayable as
set forth herein.  Borrower irrevocably authorizes each Lender to make or cause
to be made, on or about the Funding Date of any Term Loan or at the time of
receipt of any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
hereunder or under any Secured Promissory Note to make payments of principal of
or interest on any Secured Promissory Note when due.  Upon receipt of an
affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.

 

2.5                               Fees.  Borrower shall pay to the Lenders:

 

(a)                                  Facility Fee.  A fully earned,
non-refundable facility fee of Three Hundred Thousand Dollars ($300,000) to be
shared between the Lenders pursuant to their respective Commitment Percentages
payable as follows: (i) One Hundred Thousand Dollars ($100,000) of the facility
fee shall be due and payable on the Effective Date (receipt of which hereby is
acknowledged by the Lenders), and (ii) the remaining Two Hundred Thousand
Dollars ($200,000) of the facility fee shall be due and payable on the Funding
Date (and from the proceeds) of the Term A Loan;

 

(b)                                 Final Payment.  The Final Payment, when due
hereunder, to be shared between the Lenders in accordance with their respective
Pro Rata Shares;

 

(c)                                  Prepayment Fee.  The Prepayment Fee, when
due hereunder, to be shared between the Lenders in accordance with their
respective Pro Rata Shares; and

 

(d)                                 Lenders’ Expenses.  All Lenders’ Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

 

2.6                               Withholding.  Payments received by Lenders
from Borrower hereunder will be made free and clear of any withholding taxes. 
Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires Borrower to make any such
withholding or deduction from any such  payment or other sum payable hereunder
to Lenders, Borrower hereby covenants and agrees that the amount due from
Borrower with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, each Lender receives a net sum equal to the
sum which it would have received had no withholding or deduction been required
and Borrower shall pay the full amount withheld or deducted to the relevant
Governmental Authority.  Borrower will, upon request, furnish Lenders with proof
reasonably satisfactory to Lenders indicating that Borrower has made such
withholding payment provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower.  The agreements and
obligations of Borrower contained in this Section 2.6 shall survive the
termination of this Agreement.

 

3

--------------------------------------------------------------------------------


 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension.  Each Lender’s obligation to make a Term A Loan is subject to the
condition precedent that Collateral Agent shall consent to or shall have
received, in form and substance satisfactory to Collateral Agent, such
documents, and completion of such other matters, as Collateral Agent may
reasonably deem necessary or appropriate, including, without limitation:

 

(a)                                  duly executed original signatures to the
Loan Documents to which Borrower is a party;

 

(b)                                 duly executed original signatures to Control
Agreements with each domestic financial institution with which Borrower
maintains bank and/or securities accounts;

 

(c)                                  duly executed original Secured Promissory
Notes in favor of each Lender according to its Term A Loan Commitment
Percentage;

 

(d)                                 the Operating Documents of Borrower and good
standing certificates of Borrower  certified by the Secretary of State of the
State of Delaware and each state in which Borrower is qualified to conduct
business, each as of a date no earlier than thirty (30) days prior to the
Effective Date;

 

(e)                                  the Perfection Certificate for Borrower and
each Subsidiary of Borrower;

 

(f)                                    duly executed original signatures to an
officer’s certificate for Borrower, in a form acceptable to Collateral Agent;

 

(g)                                 Collateral Agent shall have received
certified copies, dated as of a recent date, of such financing statement
searches, as Collateral Agent shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;

 

(h)                                 a landlord’s consent executed in favor of
Collateral Agent in respect of each of Borrower’s leased locations;

 

(i)                                     a copy of any applicable Registration
Rights Agreement or Investors’ Rights Agreement and any amendments thereto;

 

(j)                                     a legal opinion of Borrower’s counsel
dated as of the Effective Date together with the duly executed original
signatures thereto;

 

(k)                                  a payoff letter from Lighthouse in respect
of the Existing Indebtedness;

 

(l)                                     evidence that (i) the Liens securing
Indebtedness owed by Borrower to Lighthouse will be terminated and (ii) the
documents and/or filings evidencing the perfection of such Liens, including
without limitation any financing statements and/or control agreements, have or
will, concurrently with the initial Credit Extension, be terminated;

 

(m)                               evidence satisfactory to Collateral Agent that
the insurance policies required by Section 6.5 hereof are in full force and
effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Collateral Agent, for the
ratable benefit of the Lenders; and

 

(n)                                 payment of the fees and Lenders’ Expenses
then due as specified in Section 2.5 hereof.

 

3.2                               Conditions Precedent to all Credit
Extensions.  The obligation of each Lender to make each Credit Extension,
including the initial Credit Extension, is subject to the following conditions
precedent:

 

4

--------------------------------------------------------------------------------


 

(a)                                  receipt by Collateral Agent of an executed
Payment/Advance Form in the form of Exhibit B attached hereto; and, with respect
to each of Term B Loans and Term C Loans, (i) duly executed original Secured
Promissory Notes in favor of each Lender according to its Term Loan Commitment
Percentage; and (ii) evidence in form and substance satisfactory to Lenders, in
their commercially reasonable discretion, that Borrower has achieved the Phase 3
Milestone.  By way of example, (i) written notice (in form and content
satisfactory to the Lenders in their commercially reasonable discretion) to
Borrower from the contract research organization conducting the Phase 3 trial
documenting that the Phase 3 Milestone has been achieved or (ii) any press
release issued by Borrower or any report filed by Borrower with the SEC
disclosing Borrower’s achievement of the Phase 3 Milestone (including disclosure
of such achievement by Borrower in an 8-K filing) shall constitute evidence in
form and substance satisfactory to Lenders;

 

(b)                                 the representations and warranties in
Section 5 hereof shall be true, in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in Section 5 hereof are true,
accurate and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

 

(c)                                  in such Lender’s sole discretion, there has
not been any Material Adverse Change or any material adverse deviation by
Borrower from the most recent business plan of Borrower presented to and
accepted by Lenders, or any material adverse change in the business, operations
or financial condition of Borrower; and

 

(d)                                 payment of the fees and Lenders’ Expenses
then due as specified in Section 2.5 hereof.

 

3.3                               Covenant to Deliver.  Borrower agrees to
deliver to Collateral Agent each item required to be delivered to Collateral
Agent under this Agreement as a condition precedent to any Credit Extension. 
Borrower expressly agrees that a Credit Extension made prior to the receipt by
Collateral Agent of any such item shall not constitute a waiver by the Lenders
of Borrower’s obligation to deliver such item, and any such Credit Extension in
the absence of a required item shall be made in each Lender’s sole discretion.

 

3.4                               Procedures for Borrowing.  Subject to the
prior satisfaction of all other applicable conditions to the making of a Term
Loan set forth in this Agreement, to obtain a Term Loan, Borrower shall notify
Lenders (which notice shall be irrevocable) by electronic mail, facsimile, or
telephone by 2:00 p.m. Eastern time three (3) Business Days prior to the date
the Term Loan is to be made.  Together with any such electronic or facsimile
notification, Borrower shall deliver to Lenders by electronic mail or facsimile
a completed Payment/Advance Form executed by a Responsible Officer or his or her
designee.  Lenders may rely on any telephone notice given by a person whom
Lenders believe is a Responsible Officer or designee.  On the Funding Date, each
Lender shall credit and/or transfer (as applicable) to Borrower’s Designated
Deposit Account, an amount equal to its Term Loan Commitment.

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower hereby
grants Collateral Agent, for the ratable benefit of the Lenders, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Collateral Agent, for the ratable benefit of the
Lenders, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof.  Borrower
represents, warrants, and covenants that the security interest granted herein is
and shall at all times continue to be a first priority perfected security
interest in the Collateral, subject only to Permitted Liens that are permitted
by the terms of this agreement to have priority to Collateral Agent’s Lien.  If
Borrower shall acquire a commercial tort claim (as defined in the Code),
Borrower shall promptly notify Collateral Agent in a writing signed by Borrower
of the general details thereof  (and further details as may be required by
Collateral Agent) and grant to Collateral Agent, for the ratable benefit of the

 

5

--------------------------------------------------------------------------------


 

Lenders, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Collateral Agent.

 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations and at
such time as the Lenders’ obligation to make Credit Extensions has terminated,
Collateral Agent shall, at Borrower’s sole cost and expense, release its Liens
in the Collateral and all rights therein shall revert to Borrower.

 

4.2                               Authorization to File Financing Statements. 
Borrower hereby authorize Collateral Agent and Lenders to file financing
statements or take any other action required to perfect Collateral Agent’s
security interests in the Collateral, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Collateral Agent’s and each
Lender’s interest or rights hereunder, including a notice that any disposition
of the Collateral, except to the extent permitted by the terms of this
Agreement, by Borrower or any other Person, shall be deemed to violate the
rights of Collateral Agent and Lenders under the Code.  Such financing
statements may indicate the Collateral as “all assets of the Debtor other than
Debtor’s Intellectual Property” or words of similar effect, or as being of an
equal or lesser scope, or with greater detail, all in Collateral Agent’s and
Lenders’ discretion.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows
at all times:

 

5.1                               Due Organization, Authorization: Power and
Authority.  Borrower and each of its Subsidiaries is duly existing and Borrower
is in good standing as Registered Organizations in its jurisdiction of
organization and Borrower and each of its Subsidiaries is qualified and licensed
to do business and is in good standing in any jurisdiction in which the conduct
of its business or its ownership of property requires that it be qualified
except where the failure to do so could not reasonably be expected to have a
material adverse effect on Borrower’s business.  In connection with this
Agreement, Borrower has delivered to Collateral Agent a completed perfection
certificate signed by an officer of Borrower (the “Perfection Certificate”). 
Borrower represents and warrants that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately set forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately set forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) Borrower (and each of its respective
predecessors) has not, in the past five (5) years, changed its jurisdiction of
organization, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate (including
the information set forth in clause (d) above) after the Effective Date to the
extent permitted by one or more specific provisions in this Agreement).  If
Borrower or any Subsidiary is not now a Registered Organization but later
becomes one, Borrower shall notify Collateral Agent of such occurrence and
provide Collateral Agent with such Person’s organizational identification number
within five (5) Business Days of receiving such organizational identification
number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, including the Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law, (iii) contravene, conflict or violate any
applicable material order, writ, judgment, injunction, decree, determination or
award of any Governmental Authority by which Borrower or any of its Subsidiaries
or any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or are being obtained
pursuant to Section 6.1(b), or (v) constitute an event of default under any
material agreement by which Borrower or any of its Subsidiaries or their
respective properties is bound.  Borrower is not in default under any agreement
to which it is a party or by which it or any of its assets is bound in which
such default could reasonably be expected to have a material adverse effect on
Borrower’s business.

 

6

--------------------------------------------------------------------------------


 

5.2                               Collateral.

 

(a)                                  Borrower has good title to, has rights in,
and the power to transfer each item of the Collateral upon which it purports to
grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and Borrower does not have any Deposit Accounts,
Securities Accounts, Commodity Accounts or other investment accounts other than
the Collateral Accounts or the other investment accounts, if any, described in
the Perfection Certificate delivered to Collateral Agent in connection herewith
with respect of which Borrower has given Collateral Agent notice and taken such
actions as are necessary to give Collateral Agent a perfected security interest
therein. The Accounts are bona fide, existing obligations of the Account
Debtors.

 

(b)                                 On the Effective Date, the Collateral is not
in the possession of any third party bailee (such as a warehouse) except as
disclosed in the Perfection Certificate, and, as of the Effective Date, no such
third party bailee possesses components of the Collateral in excess of Fifty
Thousand Dollars ($50,000).  None of the components of the Collateral shall be
maintained at locations other than as disclosed in the Perfection Certificate on
the Effective Date or as permitted pursuant to Section 7.2.  In the event that
Borrower, after the Effective Date, intends to store or otherwise deliver to a
bailee any portion of the Collateral in excess of Fifty Thousand Dollars
($50,000), then Borrower will first receive the written consent of Collateral
Agent and such bailee must execute and deliver a bailee agreement in form and
substance reasonably satisfactory to Collateral Agent.

 

(c)                                  All Inventory is in all material respects
of good and marketable quality, free from material defects.

 

(d)                                 Borrower is the sole owner of the
Intellectual Property each respectively purports to own, except for
non-exclusive licenses granted to its collaboration partners or customers in the
ordinary course of business.  (i) Each of Borrower’s Patents is valid and
enforceable and no part of Borrower’s Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and (ii) to the best of
Borrower’s knowledge, no claim has been made that any part of the Intellectual
Property or any practice by Borrower violates the rights of any third party
except to the extent such claim could not reasonably be expected to have a
material adverse effect on Borrower’s business.  Except as noted on the
Perfection Certificate, Borrower is not a party to, nor is bound by, any
material license or other agreement with respect to which Borrower is the
licensee that (i) prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or any
other property, or (ii) for which a default under or termination of could
interfere with Collateral Agent’s and Lenders’ right to sell any Collateral. 
Notwithstanding the foregoing, Borrower shall provide written notice to
Collateral Agent and Lenders within ten (10) days of entering into or becoming
bound by any such license or agreement (other than over-the-counter software
that is commercially available to the public).  Borrower shall take such
commercially reasonable steps as Collateral Agent requests to obtain the consent
of, or waiver by, any Person whose consent or waiver is necessary for (i) all
licenses or agreements to be deemed “Collateral” and for Collateral Agent to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (ii) Collateral Agent shall have the ability in
the event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Collateral Agent’s rights and remedies under this Agreement and
the other Loan Documents.

 

5.3                               Litigation.  Except as disclosed on the
Perfection Certificate, there are no actions, suits, investigations, or
proceedings pending or, to the knowledge of the Responsible Officers, threatened
in writing by or against Borrower or any of its Subsidiaries involving more than
One Hundred Thousand Dollars ($100,000.00).

 

5.4                               No Material Deterioration in Financial
Condition; Financial Statements.  All consolidated financial statements for
Borrower and its Subsidiaries delivered to Lenders fairly present, in all
material respects the consolidated financial condition of Borrower and its
Subsidiaries and the consolidated results of operations of Borrower and its
Subsidiaries.  There has not been any material deterioration in the consolidated
financial condition of Borrower and its Subsidiaries since the date of the most
recent financial statements submitted to Lenders.

 

5.5                               Solvency.  The fair salable value of
Borrower’s assets (including goodwill minus disposition costs) exceeds the fair
value of its liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

 

7

--------------------------------------------------------------------------------


 

5.6                               Regulatory Compliance.  Borrower is not an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended.  Borrower is not engaged as one
of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower has
complied in all material respects with the Federal Fair Labor Standards Act. 
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Borrower has not violated any laws, ordinances or rules, the
violation of which could reasonably be expected to have a material adverse
effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to
Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than in material
compliance with applicable laws.  Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Authorities that are
necessary to continue their respective businesses as currently conducted.

 

None of Borrower or its respective Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. 
Neither Borrower  nor, to the knowledge of Borrower, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (x) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

 

5.7                               Subsidiaries; Investments.  Borrower does not
own any stock, shares, partnership interests or other equity securities except
for Permitted Investments.

 

5.8                               Tax Returns and Payments; Pension
Contributions.  Borrower and its Subsidiaries have timely filed all required tax
returns and reports, and Borrower and its Subsidiaries have timely paid all
foreign, federal, state, and local taxes, assessments, deposits and
contributions owed by Borrower and its Subsidiaries in all jurisdictions in
which Borrower or its Subsidiaries are subject to taxes, including the United
States, unless such taxes are being contested in accordance with the following
sentence.  Borrower and its Subsidiaries may defer payment of any contested
taxes, provided that Borrower or such Subsidiary (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Collateral Agent in writing of the
commencement of, and any material development in, the proceedings, and (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”.  Borrower is unaware of any claims or
adjustments proposed for any of Borrower or any of its Subsidiaries’ prior tax
years which could result in additional taxes becoming due and payable by
Borrower or its Subsidiaries.  Borrower and its Subsidiaries have paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower and its
Subsidiaries have not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower or its Subsidiaries, including any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
governmental agency.

 

5.9                               Use of Proceeds.  Borrower shall use the
proceeds of the Credit Extensions solely as working capital and to fund its
general business requirements in accordance with the provisions of this
Agreement, and not for personal, family, household or agricultural purposes. A
portion of the proceeds of the Term A Loans shall be used by Borrower to repay
the Existing Indebtedness in full on the Effective Date.

 

5.10                        Full Disclosure.  No written representation,
warranty or other statement of Borrower in any certificate or written statement
given to Collateral Agent or any Lender, as of the date such representation,
warranty, or other statement was made, taken together with all such written
certificates and written statements given to Collateral Agent or any Lender,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not

 

8

--------------------------------------------------------------------------------


 

viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

 

5.11                        Definition of “Knowledge.”  For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause its Subsidiaries to, do all of the following:

 

6.1                               Government Compliance.

 

(a)                                  Maintain its and all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of
organization and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a material adverse
effect on Borrower’s business or operations.  Borrower shall comply, and have
each Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, the noncompliance with which could reasonably be expected to have a
material adverse effect on Borrower’s business.

 

(b)                                 Obtain and keep in full force and effect,
all of the Governmental Approvals necessary for the performance by Borrower of
its obligations under the Loan Documents and the grant of a security interest to
Collateral Agent for the ratable benefit of the Lenders, in all of the
Collateral.  Borrower shall promptly provide copies to Collateral Agent of any
material Governmental Approvals obtained by Borrower.

 

6.2                               Financial Statements, Reports, Certificates.

 

(a)                                  Deliver to Lenders: (i) as soon as
available, but no later than forty-five (45) days after the last day of each
quarter, a company prepared consolidated and consolidating (if applicable)
balance sheet, income statement and cash flow statement covering the
consolidated operations of Borrower and its Subsidiaries for such quarter,
prepared under GAAP, consistently applied (except for the absence of footnotes),
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent; (ii) as soon as available, but no later than one hundred
eighty (180) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Collateral Agent in
its reasonable discretion (provided that Lenders acknowledge that a going
concern qualification, in and of itself, will not render such opinion
unacceptable to Lenders); (iii) as soon as available after approval thereof by
Borrower’s Board of Directors, but no later than sixty (60) days after the last
day of each of Borrower’s fiscal years, Borrower’s financial projections for the
entire current fiscal year as approved by Borrower’s Board of Directors, which
such annual projections shall be set forth in a quarterly format (such annual
financial projections as originally delivered to Collateral Agent and the
Lenders are referred to herein as the “Annual Projections”); (iv) prompt notice
of (A) any material change in the composition of the Intellectual Property,
(B) notice of the registration of any copyright, including any subsequent
ownership right of Borrower in or to any copyright, patent or trademark, and
(C) prompt notice of Borrower’s knowledge of any event that could reasonably be
expected to materially and adversely affect the value of the Intellectual
Property; (v) as soon as available, but no later than thirty (30) days after the
last day of each month, copies of the month-end account statements for each
deposit account or securities account maintained by Borrower or any Subsidiary,
which account statements may be provided to Collateral Agent by Borrower or
directly from the applicable bank(s), and (vi) other financial information as
reasonably requested by Collateral Agent or any Lender.

 

(b)                                 Concurrently with the delivery of the
financial statements specified in Section 6.2(a)(i) above but no later than
forty-five (45) days after the last day of each quarter, deliver to Collateral
Agent, a duly completed Compliance Certificate signed by a Responsible Officer.

 

(c)                                  Within five (5) days of filing, provide
access (via posting and/or links on Borrower’s website) to all reports on
Form 10-K and Form 10-Q filed with the Securities and Exchange Commission
(“SEC”),

 

9

--------------------------------------------------------------------------------


 

any Governmental Authority succeeding to any or all of the functions of the SEC
or with any national securities exchange; and within five (5) days of filing,
provide notice and access (via posting and/or links on Borrower’s website) to
all reports on Form 8-K filed with the SEC, and copies of (or access to, via
posting and/or links on Borrower’s website) all other reports, proxy statements
and other materials filed by Borrower with the SEC, any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange, or distributed to its shareholders, as the case may be.

 

(d)                                 Keep proper books of record and account in
accordance with GAAP in all material respects, in which full, true and correct
entries shall be made of all material dealings and transactions in relation to
its business and activities.  Borrower shall allow, at the sole cost of
Borrower, Collateral Agent and Lenders, during regular business hours upon
reasonable prior notice (except while an Event of Default has occurred and is
continuing), to visit and inspect any of its properties, to examine and make
abstracts or copies from any of its books and records, and to conduct a
collateral audit and analysis of its operations and the Collateral.  Such audits
shall be conducted no more often than twice every twelve months unless an Event
of Default has occurred and is continuing.

 

6.3                               Inventory; Returns.  Keep all Inventory in
good and marketable condition, free from material defects.  Returns and
allowances between Borrower and its Account Debtors shall follow Borrower’s
customary practices as they exist at the Effective Date.  Borrower must promptly
notify Collateral Agent of all returns, recoveries, disputes and claims that
involve more than One Hundred Thousand Dollars ($100,000) individually or in the
aggregate in any calendar year.

 

6.4                               Taxes; Pensions.  Timely file and require each
of its Subsidiaries to timely file, all required tax returns and reports and
timely pay, and require each of its Subsidiaries to timely file, all foreign,
federal, state, and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.8 hereof, and shall deliver to
Lenders, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.

 

6.5                               Insurance.  Keep its business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
industry and location and as Collateral Agent and Lenders may reasonably
request.  Insurance policies shall be in a form, with companies, and in amounts
that are reasonably satisfactory to Collateral Agent and Lenders.  All property
policies shall have a lender’s loss payable endorsement showing Collateral Agent
and HRZN, as lender loss payees and waive subrogation against Collateral Agent
and HRZN, and all liability policies shall show, or have endorsements showing,
Collateral Agent and HRZN, as additional insureds.  All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer
shall endeavor to give Collateral Agent and HRZN at least thirty (30) days
notice before canceling, amending, or declining to renew its policy.  At
Collateral Agent’s and/or HRZN’s request, Borrower shall deliver certified
copies of policies and evidence of all premium payments.  Proceeds payable under
any policy shall, at Collateral Agent’s or HRZN’s option, be payable to
Collateral Agent and HRZN on behalf of the Lenders on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to One Hundred Thousand Dollars ($100,000)
with respect to any loss, but not exceeding Two Hundred Fifty Thousand Dollars
($250,000), in the aggregate for all losses under all casualty policies in any
one year, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property (i) shall be of equal or
like value as the replaced or repaired Collateral and (ii) shall be deemed
Collateral in which Collateral Agent has been granted a first priority security
interest, and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Collateral Agent and HRZN, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations.  If Borrower fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Collateral Agent and
HRZN, Collateral Agent or HRZN may make all or part of such payment or obtain
such insurance policies required in this Section 6.5, and take any action under
the policies Collateral Agent or HRZN deems prudent.

 

10

--------------------------------------------------------------------------------


 

6.6          Operating Accounts.

 

(a)           Maintain all of Borrower’s and all of its Subsidiaries’ operating
and other deposit accounts and securities accounts with the institutions
identified on the Perfection Certificate, provided that all such accounts are
subject to a Control Agreement in favor of Collateral Agent.

 

(b)           Borrower and its Subsidiaries shall provide Collateral Agent and
Lenders five (5) days’ prior written notice before establishing any Collateral
Account at or with any Person other than the institutions identified on the
Perfection Certificate as of the Effective Date.  In addition, for each
Collateral Account that Borrower or any of its Subsidiaries any time maintains,
Borrower shall cause the applicable bank or financial institution at or with
which such Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Collateral Agent’s and Lenders’ Lien in such Collateral
Account in accordance with the terms hereunder, which Control Agreement may not
be terminated without prior written consent of Collateral Agent and Lenders. 
The provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s or such Subsidiary’s employees and
identified to Collateral Agent and Lenders by Borrower as such.

 

(c)           Borrower and its Subsidiaries shall not maintain any Collateral
Accounts except Collateral Accounts located in the United States in accordance
with Sections 6.6(a) and (b).

 

6.7          Protection of Intellectual Property Rights.  Borrower shall use
commercially reasonable efforts to:  (a) protect, defend and maintain the
validity and enforceability of its Intellectual Property that is material to
Borrower’s business; (b) promptly advise Collateral Agent in writing of material
infringements by a third party of its Intellectual Property; and (c) not allow
any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Lenders’ written consent.

 

6.8          Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Lenders, without
expense to Collateral Agent or Lenders, Borrower and its officers, employees and
agents and Borrower’s Books, to the extent that Collateral Agent or any Lender
may reasonably deem them necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Collateral Agent or Lenders with respect
to any Collateral or relating to Borrower.

 

6.9          Notices of Litigation and Default.  Borrower will give prompt
written notice to Lenders of any litigation or governmental proceedings pending
or threatened (in writing) against Borrower or any of its Subsidiaries which
could reasonably be expected to result in damages or costs to Borrower or any of
its Subsidiaries of Two Hundred Fifty Thousand Dollars ($250,000) or more or
which could reasonably be expected to have a material adverse effect with
respect to Borrower’s business.  Without limiting or contradicting any other
more specific provision of this Agreement, promptly (and in any event within
three (3) Business Days) upon Borrower becoming aware of the existence of any
Event of Default or event which, with the giving of notice or passage of time,
or both, would constitute an Event of Default, Borrower shall give written
notice to Lenders of such occurrence, which such notice shall include a
reasonably detailed description of such Event of Default or event which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default.

 

6.10        Investments in Subsidiaries.  Borrower shall not, and shall not
permit any Subsidiary to, contribute, assign or otherwise transfer assets to any
Subsidiary or Subsidiaries.

 

6.11        Creation/Acquisition of Subsidiaries.  In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Lenders of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Collateral
Agent or Lenders to cause each such Subsidiary to become a co-Borrower hereunder
or to guarantee the Obligations of Borrower under the Loan Documents and, in
each case, grant a continuing pledge and security interest in and to the assets
of such Subsidiary (substantially as described on Exhibit A hereto); and
Borrower shall grant and pledge to Collateral Agent, for the ratable benefit of
the Lenders, and Lenders, a perfected security interest in the stock, units or
other evidence of ownership of each such Subsidiary.

 

11

--------------------------------------------------------------------------------


 

6.12        Further Assurances.

 

(a)           Execute any further instruments and take further action as Lenders
or Collateral Agent reasonably request to perfect or continue Collateral Agent’s
and Lenders’ Lien in the Collateral or to effect the purposes of this Agreement.

 

(b)           Deliver to Collateral Agent and Lenders, within five (5) days
after the same are sent or received, copies of all material correspondence,
reports, documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals material to Borrower’s business or otherwise on the
operations of Borrower or any of its Subsidiaries.

 

7.             NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without Lenders’ prior written consent:

 

7.1          Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments;
(d) of non-exclusive licenses for the use of the Intellectual Property of
Borrower or its Subsidiaries in the ordinary course of business in connection
with joint ventures and corporate collaborations; or (e) licenses for the use of
the Intellectual Property of Borrower or its Subsidiaries that are approved by
Borrower’s Board of Directors and which could not result in a legal transfer of
title of the licensed property but that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discreet
geographical areas outside of the United States.

 

7.2          Changes in Business, Ownership, or Business Locations.  (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses engaged in by Borrower as of the Effective Date or reasonably related
thereto; (b) liquidate or dissolve; or (c) enter into any transaction or series
of related transactions in which the stockholders of Borrower who were not
stockholders immediately prior to the first such transaction own more than 40%
of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions (other than by the sale of
Borrower’s equity securities in a public offering, a private placement of public
equity or to venture capital investors or strategic/collaborative partners so
long as Borrower identifies to Lenders the venture capital investors or
strategic/collaboration partners prior to the closing of the transaction). 
Borrower shall not, without at least ten (10) days prior written notice to
Lenders: (A) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Hundred
Thousand Dollars ($100,000) in Borrower’s assets or property), (B) change its
jurisdiction of organization, (C) change its organizational structure or type,
(D) change its legal name, or (E) change any organizational number (if any)
assigned by its jurisdiction of organization

 

7.3          Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person unless the Obligations are,
contemporaneously with the consummation of thereof, indefeasibly repaid in full,
in cash, with the proceeds of such merger, consolidation, acquisition or other
similar transaction.  A Subsidiary may merge or consolidate into another
Subsidiary (provided such surviving Subsidiary is a “co-Borrower” hereunder or
has provided a secured guaranty of Borrower’s Obligations hereunder) or into
Borrower provided Borrower is the surviving legal entity, and as long as no
Event of Default is occurring prior thereto or arises as a result therefrom.

 

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5          Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein (except

 

12

--------------------------------------------------------------------------------


 

for Permitted Liens that are permitted by the terms of this agreement to have
priority to Collateral Agent’s and Lenders’ Lien), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Collateral
Agent and Lenders) with any Person which directly or indirectly prohibits or has
the effect of prohibiting Borrower or any Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower’s or any Subsidiary’s Intellectual Property, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens” herein.

 

7.6          Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.6 hereof.

 

7.7          Distributions; Investments. (a) Pay any dividends (other than
dividends payable solely in capital stock) or make any distribution or payment
or redeem, retire or purchase any capital stock (other than repurchases pursuant
to the terms of employee stock purchase plans, employee restricted stock
agreements, stockholder rights plans, director or consultant stock option plans,
or similar plans, provided such repurchases do not exceed Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate per fiscal year) or (b) directly or
indirectly make any Investment other than Permitted Investments, or permit any
of its Subsidiaries to do so.

 

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9          Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to the Lenders.

 

7.10        Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

7.11        Compliance with Anti-Terrorism Laws.  Collateral Agent hereby
notifies Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Collateral Agent’s policies and practices, Collateral Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrower and their principals, which information includes the name and address
of Borrower and its principals and such other information that will allow
Collateral Agent to identify such party in accordance with Anti-Terrorism Laws. 
Borrower will not, and will not permit any Subsidiary or Affiliate to, directly
or indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists.  Borrower shall immediately
notify Collateral Agent if Borrower has knowledge that Borrower or any
Subsidiary or Affiliate is listed on the OFAC Lists or (a) is convicted on,
(b) pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held
over on charges involving money laundering or predicate crimes to money
laundering.  Borrower will not and will not permit any Subsidiary or Affiliate
to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction

 

13

--------------------------------------------------------------------------------


 

that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

 

8.             EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1          Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Maturity Date or the date of acceleration pursuant to
Section 9.1 (a) hereof).  During the cure period, the failure to cure the
payment default is not an Event of Default (but no Credit Extension will be made
during the cure period);

 

8.2          Covenant Default.

 

(a)           Borrower fails or neglects to perform any obligation in Sections
6.2 (Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance),
6.6 (Operating Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9
(Notices of Default), 6.10 (Investments in Subsidiaries), 6.11
(Creation/Acquisition of Subsidiaries) or Borrower violates any covenant in
Section 7; or

 

(b)           Borrower or any Subsidiary fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant or agreement contained in
this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Grace periods
provided under this Section shall not apply, among other things, to financial
covenants or any other covenants set forth in subsection (a) above;

 

8.3          Material Adverse Change.  A Material Adverse Change occurs;

 

8.4          Attachment; Levy; Restraint on Business.

 

(a)           (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under control of
Borrower (including a Subsidiary) on deposit with any Lender or any Lender’s
Affiliate or any bank or other institution at which Borrower maintains a
Collateral Account, or (ii) a notice of lien, levy, or assessment is filed
against any of Borrower’s assets by any Governmental Authority, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; and

 

(b)           (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any part of its
business;

 

8.5          Insolvency (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

 

14

--------------------------------------------------------------------------------


 

8.6          Other Agreements.  There is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Fifty Thousand Dollars
($150,000) or that could reasonably be expected to have a material adverse
effect on Borrower’s business.

 

8.7          Judgments.  One or more judgments, orders, or decrees  for the
payment of money in an amount, individually or in the aggregate, of at least Two
Hundred Fifty Thousand Dollars ($250,000) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower and shall remain unsatisfied,
unvacated, or unstayed for a period of ten (10) days after the entry thereof
(provided that no Credit Extensions will be made prior to the satisfaction,
vacation, or stay of such judgment, order or decree);

 

8.8          Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Collateral Agent
and/or Lenders or to induce Collateral Agent and/or the Lenders to enter this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

 

8.9          Subordinated Debt.  A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Collateral Agent or the Lenders,
or any creditor that has signed such an agreement with Collateral Agent or the
Lenders breaches any terms of such agreement; or

 

8.10        Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any Subsidiary to hold such Governmental Approval in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
non-renewal could reasonably be expected to affect the status of or legal
qualifications of Borrower or any of its Subsidiaries to hold any Governmental
Approval in any other jurisdiction that could reasonably be expected to have a
material adverse effect on Borrower’s business.

 

8.11        Lien Priority.  Any Lien created hereunder or by any other Loan
Document shall at any time fail to constitute a valid and perfected Lien on any
of the Collateral purported to be secured thereby, subject to no prior or equal
Lien, other than Permitted Liens.

 

9.             RIGHTS AND REMEDIES

 

9.1          Rights and Remedies.

 

(a)           Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent and/or Lenders may, and at the written direction of
any Lender shall,  without notice or demand, do any or all of the following:
(i) deliver notice of the Event of Default to Borrower, (ii) by notice to
Borrower declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations shall be immediately due
and payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to Borrower suspend or terminate the obligations, if  any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to  advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders).

 

15

--------------------------------------------------------------------------------


 

(b)           Without limiting the rights of the Collateral Agent and the
Lenders set forth in Section 9.1(a) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

 

(i)            foreclose upon and/or sell or otherwise liquidate, the
Collateral;

 

(ii)           apply to the Obligations any (a) balances and deposits of
Borrower that Collateral Agent or any Lender holds or controls, or (b) any
amount held or controlled by Collateral Agent or any Lender owing to or for the
credit or the account of Borrower; and/or

 

(iii)          commence and prosecute an Insolvency Proceeding or consent to
Borrower commencing any Insolvency Proceeding.

 

(c)           Without limiting the rights of the Collateral Agent and the
Lenders set forth in Sections 9.1(a) and (b) above, upon the occurrence and
during the continuance of an Event of Default, Collateral Agent and each Lender
shall have the right, without notice or demand, to do any or all of the
following:

 

(i)            settle or adjust disputes and claims directly with Account
Debtors for amounts on terms and in any order that Collateral Agent and/or
Lenders consider advisable, notify any Person owing Borrower money of Collateral
Agent’s and Lenders’ security interest in such funds, and verify the amount of
such account;

 

(ii)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Collateral Agent requests
and make it available in a location as Collateral Agent reasonably designates. 
Collateral Agent may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Collateral Agent and/or
Lenders a license to enter and occupy any of its premises, without charge, to
exercise any of Collateral Agent’s and Lenders’ rights or remedies;

 

(iii)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, and/or advertise for sale, the Collateral.  Collateral Agent and
Lenders are hereby granted a non-exclusive, royalty-free license or other right
to use, without charge, Borrower’s labels, patents, copyrights, mask works,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any similar property as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral and, in connection with Collateral Agent’s or Lenders’ exercise of
their rights under this Section 9.1, Borrower’s rights under all licenses and
all franchise agreements inure to Collateral Agent for the benefit of the
Lenders;

 

(iv)          place a “hold” on any account maintained with Collateral Agent or
the Lenders and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(v)           demand and receive possession of Borrower’s Books;

 

(vi)          appoint a receiver to cease, manage and realize any of the
Collateral, and such receiver shall have any right and authority as any
competent court will grant or authorize in accordance with any applicable law,
including any power or authority to manage the business of Borrower; and

 

(vii)         Subject to clauses 9.1(a) and (b), exercise all rights and
remedies available to Collateral Agent and Lenders under the Loan Documents or
at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

 

9.2          Power of Attorney.  Borrower hereby irrevocably appoints Collateral
Agent as its lawful attorney-in-fact, exercisable upon the occurrence and during
the continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or

 

16

--------------------------------------------------------------------------------


 

bill of lading for any Account or drafts against Account Debtors; (c) settle and
adjust disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Collateral Agent determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Collateral Agent or a third party as the Code or any applicable law
permits.  Borrower hereby appoints Collateral Agent as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Collateral Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Collateral Agent and the Lenders are
under no further obligation to make Credit Extensions hereunder.  Collateral
Agent’s foregoing appointment as Borrower’s attorney in fact, and all of
Collateral Agent’s rights and powers, coupled with an interest, are irrevocable
until all Obligations (other than inchoate indemnity obligations) have been
fully repaid and performed and Collateral Agent’s and the Lenders’ obligation to
provide Credit Extensions terminates.

 

9.3          Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Collateral Agent may obtain such insurance or make such
payment, and all amounts so paid by Collateral Agent are Lenders’ Expenses and
immediately due and payable, bearing interest at the Default Rate, and secured
by the Collateral.  Collateral Agent will make reasonable efforts to provide
Borrower with notice of Collateral Agent obtaining such insurance or making such
payment at the time it is obtained or paid or within a reasonable time
thereafter.  No such payments by Collateral Agent are deemed an agreement to
make similar payments in the future or Collateral Agent’s waiver of any Event of
Default.

 

9.4          Application of Payments and Proceeds.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent or any Lender from or on behalf of Borrower of all
or any part of the Obligations, and, as between Borrower on the one hand and
Collateral Agent and Lenders on the other, Collateral Agent and Lenders shall
have the continuing and exclusive right to apply and to reapply any and all
payments received against the Obligations in such manner as Collateral Agent and
and/or Lenders may deem advisable notwithstanding any previous application by
Collateral Agent or any Lender, and (b) the proceeds of any sale of, or other
realization upon all or any part of the Collateral shall be applied: first, to
the Lenders’ Expenses; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding; and fourth, to any other indebtedness or
obligations of Borrower owing to Collateral Agent or any Lender under the Loan
Documents.  Any balance remaining shall be delivered to Borrower or to whoever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.  In carrying out the foregoing, (x) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category.  Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation “ratably,”
“proportionally” or in similar terms shall refer to Pro Rata Share unless
expressly provided otherwise.  Collateral Agent, or if applicable, each Lender,
shall promptly remit to the other Lenders such sums as may be necessary to
ensure the ratable repayment of each Lender’s portion of any Term Loan and the
ratable distribution of interest, fees and reimbursements paid or made by
Borrower.  Notwithstanding the foregoing, a Lender receiving a scheduled payment
shall not be responsible for determining whether the other Lenders also received
their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to Collateral
Agent or other Lenders such sums as may be necessary to ensure the ratable
payment of such scheduled payments, as instructed by Collateral Agent.  Any
payment or distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its ratable share, then
the portion of such payment or distribution in excess of such Lender’s ratable
share shall be received by such Lender in trust for and shall be promptly paid
over to the other Lender for application to the payments of amounts due on the
other Lenders’ claims.  To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis.  If any Lender

 

17

--------------------------------------------------------------------------------


 

shall obtain possession of any Collateral, it shall hold such Collateral for
itself and as agent and bailee for Collateral Agent and other Lenders for
purposes of perfecting Collateral Agent’s and Lenders’ security interest
therein.

 

9.5          Liability for Collateral.  So long as Collateral Agent and the
Lenders comply with reasonable banking practices regarding the safekeeping of
the Collateral in the possession or under the control of Collateral Agent and
the Lenders, (i) Collateral Agent and the Lenders shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person; and
(ii) Borrower bears all risk of loss, damage or destruction of the Collateral.

 

9.6          No Waiver; Remedies Cumulative.  Collateral Agent’s or any Lenders’
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith.  No waiver hereunder
shall be effective unless signed by Collateral Agent and Lenders and then is
only effective for the specific instance and purpose for which it is given. 
Collateral Agent’s and Lenders’ rights and remedies under this Agreement and the
other Loan Documents are cumulative.  Collateral Agent and Lenders have all
rights and remedies provided under the Code, any applicable law, by law, or in
equity.  Collateral Agent’s or any Lenders’ exercise of one right or remedy is
not an election, and Collateral Agent’s waiver of any Event of Default is not a
continuing waiver.  Collateral Agent’s or any Lender’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

 

9.7          Demand Waiver.  Borrower waives, to the fullest extent permitted by
law, demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or Lenders on which Borrower is liable.

 

10.          NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Any of Collateral Agent, Lender or Borrower may change its mailing or
electronic mail address or facsimile number by giving the other party written
notice thereof in accordance with the terms of this Section 10.

 

If to
Borrower:                                                                  
Anacor Pharmaceuticals, Inc.

1020 East Meadow Circle
Palo Alto, California  94303-4230

Attn: Chief Financial Officer

Fax:  (650) 543-7660

 

with a copy to:                                                                
Cooley LLP

3175 Hanover Street

Palo Alto, California 94304-1130

Attn: Glen Sato

Fax:  (650) 849-7400

Email: gsato@cooley.com

 

If to Collateral Agent:                             Oxford Finance Corporation

133 North Fairfax Street

Alexandria, Virginia 22314

Attention:  General Counsel

 

18

--------------------------------------------------------------------------------


 

Fax:  (703) 519-5225

 

If to
HRZN:                                                                                 
Horizon Technology Finance Corporation

76 Batterson Park Road

Farmington, Connecticut  06032

Attention:  Legal Department

Fax:  (860) 676-8655

Email: jay@horizontechfinance.com

 

with a copy to:                                                                
DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, California 92121-2133

Attn:  Troy Zander

Fax:  (858) 638-5086

Email:  troy.zander@dlapiper.com

 

11.          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the county of Santa
Clara, California.  NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND LENDERS
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT AND
LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM NECESSARY OR
APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE COLLATERAL
AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, first class, registered or
certified mail return receipt requested, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been

 

19

--------------------------------------------------------------------------------


 

appointed at that point pursuant to the judicial reference procedures, then such
party may apply to the Santa Clara County, California Superior Court for such
relief.  The proceeding before the private judge shall be conducted in the same
manner as it would be before a court under the rules of evidence applicable to
judicial proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a).  Nothing in this paragraph shall limit the right of any party at any
time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

 

12.          GENERAL PROVISIONS

 

12.1        Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not
transfer, pledge or assign this Agreement or any rights or obligations under it
without Collateral Agent’s and Lenders’ prior written consent (which may be
granted or withheld in Collateral Agent’s and Lenders’ discretion, subject to
Section 12.6).  The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.

 

12.2        Indemnification.  Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders  (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Lenders’
Expenses incurred, or paid by Indemnified Person from, following, or arising
from transactions between Collateral Agent, and/or the Lenders and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s  gross negligence or willful
misconduct. Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds.

 

12.3        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.4        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

20

--------------------------------------------------------------------------------


 

12.5        Correction of Loan Documents.  Collateral Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties.

 

12.6        Amendments in Writing; Integration.  (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Borrower, Collateral Agent and the Required Lenders
provided that:

 

(i)            no such amendment, waiver or other modification that would have
the effect of increasing or reducing a Lender’s Term Loan Commitment or
Commitment Percentage shall be effective as to such Lender without such Lender’s
written consent;

 

(ii)           no such amendment, waiver or modification that would affect the
rights and duties of Collateral Agent shall be effective without Collateral
Agent’s written consent or signature;

 

(iii)          no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of interest on any Term Loan
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for Lenders to take any action hereunder; (D) release all or
substantially all or any material portion of the Collateral, authorize Borrower
to sell or otherwise dispose of all or substantially all or any material portion
of the Collateral or release any guarantor of all or any portion of the
Obligations or its guaranty obligations with respect thereto, except, in each
case with respect to this clause (D), as otherwise may be expressly permitted
under this Agreement or the other Loan Documents (including in connection with
any disposition permitted hereunder); (E) amend, waive or otherwise modify this
Section 12.6 or the definitions of the terms used in this Section 12.6 insofar
as the definitions affect the substance of this Section 12.6; (F) consent to the
assignment, delegation or other transfer by Borrower of any of its rights and
obligations under any Loan Document or release Borrower of its payment
obligations under any Loan  Document, except, in each case with respect to this
clause (F), pursuant to a merger or consolidation permitted pursuant to this
Agreement; (G) amend any of the provisions of Section 9.4 or amend any of the
definitions Pro Rata Share, Term Loan Commitment, Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder; (H) subordinate the Liens granted
in favor of Collateral Agent securing the Obligations; or (I) amend any of the
provisions of Section 12.10.  It is hereby understood and agreed that all
Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E), (F),
(G) and (H) of the preceding sentence;

 

(iv)          the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Collateral Agent pursuant to which any Lender may agree to give its
consent in connection with any amendment, waiver or modification of the Loan
Documents only in the event of the unanimous agreement of all Lenders.

 

(b)           Other than as expressly provided for in Section 12.6(a)(i)-(iii),
Collateral Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.

 

(c)           This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

12.7        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

21

--------------------------------------------------------------------------------


 

12.8        Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  The obligation of Borrower
in Section 12.2 to indemnify each Lender and Collateral Agent, as well as the
confidentiality provisions in Section 12.9 below, shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

 

12.9        Confidentiality.  In handling any confidential information of
Borrower, the Lenders and Collateral Agent shall exercise the same degree of
care that it exercises for their own proprietary information, but disclosure of
information may be made: (a) to the Lenders’ and Collateral Agent’s Subsidiaries
or Affiliates; (b) to prospective transferees or purchasers of any interest in
the Credit Extensions (provided, however, the Lenders and Collateral Agent shall
use commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent considers appropriate in exercising remedies under the
Loan Documents; and (f) to third party service providers of the Lenders and/or
Collateral Agent so long as such service providers have executed a
confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information.
Collateral Agent and the Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as neither the Collateral Agent
nor any Lenders disclose Borrower’s identity or the identity of any person
associated with Borrower unless otherwise expressly permitted by this
Agreement.  The provisions of the immediately preceding sentence shall survive
the termination of this Agreement.

 

12.10      Right of Set Off.  Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.          COLLATERAL AGENT

 

13.1        Appointment and Authorization of Collateral Agent.  Each Lender
hereby irrevocably appoints, designates and authorizes Collateral Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Collateral
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Collateral Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

22

--------------------------------------------------------------------------------


 

13.2        Delegation of Duties.  Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document by or through its, or its
agents or attorneys-in-fact and shall be entitled to obtain and rely upon the
advice of counsel and other consultants or experts concerning all matters
pertaining to such duties. Collateral Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

13.3        Liability of Collateral Agent.  Except as otherwise provided herein,
no Collateral Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
Borrower or any officer thereof, contained herein or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Collateral Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Borrower or any other party to any Loan Document
to perform its obligations hereunder or thereunder. No Collateral Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Borrower or any Affiliate thereof.

 

13.4        Reliance by Collateral Agent.  Collateral Agent may rely, and shall
be fully protected in acting, or refraining to act, upon, any resolution,
statement, certificate, instrument, opinion, report, notice, request, consent,
order, bond or other paper or document that it has no reason to believe to be
other than genuine and to have been signed or presented by the proper party or
parties or, in the case of cables, telecopies and telexes, to have been sent by
the proper party or parties.  In the absence of its gross negligence or willful
misconduct, Collateral Agent may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to Collateral Agent and conforming to the
requirements of the Loan Agreement or any of the other Loan Documents. 
Collateral Agent may consult with counsel, and any opinion or legal advice of
such counsel shall be full and complete authorization and protection in respect
of any action taken, not taken or suffered by Collateral Agent hereunder or
under any Loan Documents in accordance therewith.  Collateral Agent shall have
the right at any time to seek instructions concerning the administration of the
Collateral from any court of competent jurisdiction.  Collateral Agent shall not
be under any obligation to exercise any of the rights or powers granted to
Collateral Agent by this Agreement, the Loan Agreement and the other Loan
Documents at the request or direction of Lenders unless Collateral Agent shall
have been provided by Lenders with adequate security and indemnity against the
costs, expenses and liabilities that may be incurred by it in compliance with
such request or direction.

 

13.5        Notice of Default.  Unless the officers of Collateral Agent acting
in their capacity as officer of Collateral Agent on Borrower’s account have
actual knowledge thereof or have been notified in writing thereof by Lenders,
Collateral Agent shall not be required to ascertain or inquire as to the
existence or possible existence of any Event of Default.  Collateral Agent shall
not be deemed to have knowledge or notice of the occurrence of any default
and/or Event of Default, unless Collateral Agent shall have received written
notice from a Lender or Borrower, describing such default or Event of Default. 
Collateral Agent will notify the Lenders of its receipt of any such notice.
Collateral Agent shall take such action with respect to an Event of Default as
may be determined by Lenders in accordance with the terms of Section 9(a);
provided, however, that while an Event of Default has occurred and is
continuing, Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default as Collateral Agent shall deem advisable or in the best interest of the
Lenders, including without limitation,  satisfaction of other security
interests, liens or encumbrances on the Collateral not permitted under the Loan
Documents, payment of taxes on behalf of Borrower, payments to landlords,
warehouseman, bailees and other persons in possession of the Collateral and
other actions to protect and safeguard the Collateral, and actions with respect
to insurance claims for casualty events affecting Borrower and/or the
Collateral.

 

13.6        Credit Decision; Disclosure of Information by Collateral Agent. 
Each Lender acknowledges that no Collateral Agent-Related Person has made any
representation or warranty to it, and that no act by Collateral Agent hereafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of

 

23

--------------------------------------------------------------------------------


 

Borrower or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Collateral Agent-Related Person to any Lender
as to any matter, including whether Collateral Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
Collateral Agent that it has, independently and without reliance upon any
Collateral Agent-Related Person and based on such documents and information as
it has deemed appropriate, made its own appraisal of, and investigation into,
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Collateral Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Collateral Agent herein,
Collateral Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or any of its Affiliates which may come into the possession of any
Collateral Agent-Related Person.

 

13.7        Indemnification of Collateral Agent.  Each Lender severally, but not
jointly, agrees (a) to indemnify and hold Collateral Agent (and each Collateral
Agent-Related Person) harmless from and against and (b) promptly upon receipt by
each Lender of Collateral Agent’s statement, to reimburse Collateral Agent,
according to such Lender’s Pro Rata Share, to the extent Collateral Agent shall
not otherwise have been reimbursed by Borrower on account of and for, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including, without limitation, the fees and
disbursements of counsel and other advisors) or disbursements of any kind of
nature whatsoever with respect to Collateral Agent’s performance of its duties
under this Agreement and the other Loan Documents; provided, however, that no
Lender shall be liable for the payment to Collateral Agent of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from Collateral Agent’s
gross negligence or willful misconduct.  Such reimbursement shall not in any
respect release Borrower from any liability or obligation.  If any indemnity
furnished to Collateral Agent for any purpose shall, in the opinion of
Collateral Agent, be insufficient or become impaired, Collateral Agent may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished.  Collateral Agent’s right
to indemnification shall survive termination of this Agreement.

 

13.8        Collateral Agent in its Individual Capacity.  With respect to its
Credit Extensions, Oxford shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not Collateral Agent, and the terms “Lender” and “Lenders” include
Oxford in its individual capacity.

 

13.9        Successor Collateral Agent.  Collateral Agent may resign at any time
by giving thirty (30) days’ prior written notice thereof to Lenders and
Borrower; provided, however, that the retiring Collateral Agent shall continue
to serve until a successor Collateral Agent shall have been selected and
approved pursuant to this Section 13.9.  Upon any such notice, Collateral Agent
shall have the right to appoint, subject to the consent of Lenders, a successor
Collateral Agent.  Without limitation of the foregoing, if Collateral Agent
become insolvent or commits any act or omission constituting gross negligence or
willful misconduct of its duties as Collateral Agent hereunder, then the Lenders
shall have the right to replace the Collateral Agent.  Upon the acceptance of
its appointment as successor Collateral Agent hereunder, the Person acting as
such successor Collateral Agent shall succeed to all the rights, powers and
duties of the retiring Collateral Agent and the respective term “Collateral
Agent” means such successor Collateral Agent and the retiring Collateral Agent’s
appointment, powers and duties in such capacities shall be terminated without
any other further act or deed on its behalf. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article 13 and Sections 2.3(d) and 12.2 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.

 

13.10      Proofs of Claim.  In case of any Insolvency Proceeding relative to
Borrower, each Lender shall promptly file a claim or claims, on the form
required in such proceeding, for the full outstanding amount of such Lender’s
claim, and shall use its best efforts to cause said claim or claims to be
approved and each of the Lenders

 

24

--------------------------------------------------------------------------------


 

hereby irrevocably agrees that, to the extent that it fails timely to do so, any
other Lender may in the name of the first Lender, or otherwise, prove up (but
not vote) any and all claims of the first Lender relating to the first Lender’s
claim.

 

13.11      Collateral and Guaranty Matters.  The Lenders irrevocably authorize
Collateral Agent, at its option and in its discretion, to release any guarantor
and any Lien on any Collateral granted to or held by Collateral Agent under any
Loan Document (i) upon the date that all Obligations due hereunder have been
fully and indefeasibly paid in full and no Term Loan Commitments or other
obligations of any Lender to provide funds to Borrower under this Agreement
remain outstanding, (ii) that is transferred or to be transferred as part of or
in connection with any Transfer permitted hereunder or under any other Loan
Document, or (iii) as approved in accordance with Section 12.6. Upon request by
Collateral Agent at any time, all Lenders will confirm in writing Collateral
Agent’s authority to release its interest in particular types or items of
Property, pursuant to this Section 13.11.

 

13.12      Cooperation of Borrower.  If necessary, Borrower agrees to
(i) execute any documents (including new Secured Promissory Notes) reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Loan to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management available to meet with Collateral Agent and prospective participants
and assignees of Term Loan Commitments or Credit Extensions (which meetings
shall be conducted no more often than twice every twelve months unless an Event
of Default has occurred and is continuing)  and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.

 

14.          DEFINITIONS

 

14.1        Definitions.  As used in this Agreement, the following terms have
the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Amortization Date” is May 1, 2012.

 

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with

 

25

--------------------------------------------------------------------------------


 

respect to each of the preceding clauses (i) and (ii), is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) a Person (other
than a natural person) or an Affiliate of a Person (other than a natural person)
that administers or manages a Lender.

 

“Approved Lender” has the meaning given it in Section 12.1.

 

“Basic Rate” means with respect to each Term Loan, the per annum rate of
interest (based on a year of 360 days) equal to the greater of (i) nine and four
tenths percent (9.40%) and (ii) the sum of (a) the three (3) month U.S. LIBOR
rate reported in The Wall Street Journal three (3) Business Days prior to the
Funding Date of such Term Loan, plus (b) nine and one tenth percent (9.10%).

 

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal, and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent.  For the avoidance of doubt, the direct
purchase by Borrower, any guarantor, co-borrower, or any subsidiary of Borrower
of any Auction Rate Securities, or purchasing participations in, or entering
into any type of swap or other derivative transaction, or otherwise holding or
engaging in any ownership interest in any type of Auction Rate Security by
Borrower, any guarantor, co-borrower, or any subsidiary of Borrower shall be
conclusively determined by the Lenders as an ineligible Cash Equivalent, and any
such transaction shall expressly violate each other provision of this agreement
governing Permitted Investments.  Notwithstanding the foregoing, Cash
Equivalents does not include and Borrower and its Subsidiaries are prohibited
from purchasing, purchasing participations in, entering into any type of swap or
other equivalent derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, including, without
limitation, any corporate or municipal bonds with a long-term nominal maturity
for which the interest rate is reset through a dutch auction and more commonly
referred to as an auction rate security.

 

“Claims” are defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

26

--------------------------------------------------------------------------------


 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A and any and all other properties, rights and assets of Borrower
granted by Borrower to Collateral Agent for the ratable benefit of the Lenders
or arising under the Code or other applicable law, now, or in the future.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Collateral Agent” means, Oxford, not in its individual capacity, but solely in
its capacity as agent on behalf of and for the benefit of the Lenders.

 

“Collateral Agent-Related Person” means the Collateral Agent, together with its
Affiliates, and the officers, directors, employees, agents, advisors, auditors
and attorneys-in-fact of such Persons; provided, however, that no Collateral
Agent-Related Person shall be an Affiliate of Borrower.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower and Collateral Agent pursuant to which
Collateral Agent obtains control (within the meaning of the Code) for the
benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

 

“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account as disclosed in
writing to Lenders as of the Effective Date.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Date” is defined in the preamble of this Agreement.

 

27

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of
$5,000,000,000, and in each case of clauses (i) through (iv), which, through its
applicable lending office, is capable of lending to Borrower without the
imposition of any withholding or similar taxes; provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include (i) Borrower or any of
Borrower’s Affiliates or Subsidiaries or (ii) unless an Event of Default has
occurred and is continuing, a direct competitor of Borrower or a vulture hedge
fund, each as determined by Collateral Agent.  Notwithstanding the foregoing,
(x) in connection with assignments by a Lender due to a forced divestiture at
the request of any regulatory agency, the restrictions set forth herein shall
not apply and Eligible Assignee shall mean any Person or party and (y) in
connection with a Lender’s own financing or securitization transactions, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party; provided
that no such sale, transfer, pledge or assignment under this clause (y) shall
release such Lender from any of its obligations hereunder or substitute any such
Person or party for such Lender as a party hereto until Collateral Agent shall
have received and accepted an effective assignment agreement from such Person or
party in form satisfactory to Collateral Agent executed, delivered and fully
completed by the applicable parties thereto, and shall have received such other
information regarding such Eligible Assignee as Collateral Agent reasonably
shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Existing Indebtedness” means the indebtedness of Borrower to Lighthouse in the
aggregate principal outstanding amount as of the Effective Date of approximately
Five Million Six Hundred Thousand Dollars ($5,600,000) pursuant to that certain
Loan and Security Agreement No. 5251 between Lighthouse and Borrower, dated as
of June 30, 2006 (as amended from time to time).

 

“Event of Default” is defined in Section 8.

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of all or any portion of a Term Loan pursuant to
Section 2.2(c) or (d), equal to the original principal amount of such Term Loan
(or, in the case of a partial prepayment in accordance with (c), above, the
principal amount of such Term Loan being prepaid) multiplied by the Final
Payment Percentage, payable to Lenders in accordance with their respective Pro
Rata Shares.

 

“Final Payment Percentage” is five and one half percent (5.50%).

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights,

 

28

--------------------------------------------------------------------------------


 

copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, and the goodwill of the
business of any Person connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, clinical and non-clinical data, rights
to unpatented inventions,  and any claims for damage by way of any past,
present, or future infringement of any of the foregoing.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Lender” is any one of the Lenders.

 

“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including,

 

29

--------------------------------------------------------------------------------


 

without limitation, those incurred in connection with appeals or Insolvency
Proceedings) or otherwise incurred by Collateral Agent and/or the Lenders in
connection with the Loan Documents.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Lighthouse” means Lighthouse Capital Partners V, L.P.

 

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificate, each Compliance Certificate, any subordination agreements, any
note, or notes or guaranties executed by Borrower, and any other present or
future agreement between Borrower and/or any guarantor for the benefit of
Lenders and Collateral Agent in connection with this Agreement, all as amended,
restated, or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s and/or Lenders’ Lien in the Collateral or in the
value of such Collateral; or (b) a material impairment of the prospect of
repayment of any portion of the Obligations.

 

“Maturity Date” is, for each Term Loan, April 1, 2015.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment, and other
amounts Borrower owes the Lenders now or later, whether under this Agreement,
the Loan Documents (other than the Warrants), or otherwise, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrants).

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State of such Person’s jurisdiction of
organization on a date that is no earlier than 30 days prior to the Effective
Date, and, (a) if such Person is a corporation, its bylaws in current form,
(b) if such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

 

“Payment Date” is the first (1st) calendar day of each calendar month.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to the Lenders and Collateral Agent under
this Agreement and the other Loan Documents;

 

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

30

--------------------------------------------------------------------------------


 

(c)                                  Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Indebtedness secured by liens specified in
clause (c) of the definition of “Permitted Liens” provided such Indebtedness
shall not exceed (i) One Million Dollars ($1,000,000) in the aggregate principal
amount outstanding at any one time during the period from the Effective Date
through the first anniversary of the Effective Date; plus (ii) an additional One
Million Dollars ($1,000,000) (for an aggregate principal amount not to exceed
Two Million Dollars ($2,000,000) outstanding at any one time during the period
from the day after the first anniversary of the Effective Date through the
second anniversary of the Effective Date; and (iii) an additional One Million
Dollars ($1,000,000) (for an aggregate principal amount not to exceed Three
Million Dollars ($3,000,000) outstanding at any one time during the period from
the day after the second anniversary of the Effective Date; provided that prior
to incurring any Indebtedness of the type or amount described in clause (ii) or
(iii) above, Borrower shall have consummated (and provided Collateral Agent
satisfactory evidence of) a co-development transaction, in form and substance
satisfactory to Collateral Agent in its sole discretion, that results in
Borrower receiving adequate consideration for such co-development transaction
consistent with industry practice (including, but not limited to, royalty
payments, upfront or milestone payments, or distribution rights);

 

(f)                                    Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of Borrower’s
business;

 

(g)                                 Indebtedness with respect to letters of
credit outstanding as of the date hereof, not to exceed Two Hundred Thousand
Dollars ($200,000);

 

(h)                                 Other unsecured Indebtedness in an aggregate
principal amount not to exceed $100,000; and

 

(i)                                     extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(e) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose materially more burdensome terms upon
Borrower or its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)                                  Investments shown on the Perfection
Certificate and existing on the Effective Date;

 

(b)                                 Investments permitted by Borrower’s
investment policy as in effect as of the Effective Date, as approved by
Borrower’s Board of Directors;

 

(c)                                  Investments securing letters of credit
issued in favor of Borrower and outstanding as of the date hereof, not to exceed
Two Hundred Thousand Dollars ($200,000); and

 

(d)                                 Investments in cash and Cash Equivalents.

 

“Permitted Liens” are:

 

(a)                                  Liens existing on the Effective Date and
shown on the Perfection Certificate or arising under this Agreement and the
other Loan Documents;

 

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which Borrower maintains adequate reserves on its Books, provided
that no notice of any such Lien has been filed or recorded under the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder;

 

31

--------------------------------------------------------------------------------


 

(c)                                  purchase money Liens (i) on Equipment
acquired or held by Borrower incurred for financing the acquisition of the
Equipment, or (ii) on existing Equipment when acquired, in each case if the Lien
is confined to the property and improvements and the proceeds of the Equipment;
provided that such Liens under this clause (c) (A) may have priority over liens
granted to Collateral Agent hereunder to the extent provided under the Code so
long as the Indebtedness secured by the Liens remain outstanding and (B) may
secure Indebtedness of no more than the amounts set forth in clause (e) of the
definition of “Permitted Indebtedness;”

 

(d)                                 banker’s liens, rights of setoff and Liens
in favor of financial institutions incurred or made in connection with letters
of credit issued in favor of Borrower and outstanding as of the date hereof;

 

(e)                                  statutory Liens securing claims or demands
of materialmen, mechanics, carriers, warehousemen, landlords and other Persons
imposed without action of such parties, provided they have no priority over any
of Collateral Agent’s Lien and the aggregate amount of the obligations secured
by such Liens does not any time exceed Twenty-Five Thousand Dollars ($25,000);

 

(f)                                    leases or subleases of real property
granted in the ordinary course of business, and leases, subleases, non-exclusive
licenses or sublicenses of property (other than real property or Intellectual
Property) granted in the ordinary course of Borrower’s business, if the leases,
subleases, licenses and sublicenses do not prohibit granting Collateral Agent or
any Lender a security interest;

 

(g)                                 banker’s liens, rights of setoff and Liens
in favor of financial institutions incurred or made in the ordinary course of
business arising in connection with Borrower’s deposit accounts or securities
accounts held at such institutions to secure solely payment of fees and similar
costs and expenses and provided such accounts are maintained in compliance with
Section 6.6(b) hereof;

 

(h)                                 Liens to secure payment of workers’
compensation, employment insurance, social security and other like obligations
incurred in the ordinary course of business (other than Liens imposed by ERISA);

 

(i)                                     Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under
Section 8.4 or 8.7;

 

(j)                                     licenses of Intellectual Property
permitted by Section 7.1 hereof; and

 

(k)                                  Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) and (d) above,
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness may
not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Phase 3 Milestone” means Borrower has achieved either (i) full enrollment of
its Phase 3 trials for Onychomycosis (AN2690); or (ii) initiation of its Phase 3
trials for Psoriasis (AN2728).

 

“Phase 3 Milestone Date” means the date on which Borrower has satisfied the
Phase 3 Milestone.

 

“Prepayment Fee” means with respect to all or any part of any Term Loan subject
to prepayment prior to the Maturity Date, whether by mandatory or voluntary
prepayment, acceleration or otherwise, an additional fee payable to the Lenders
in amount equal to:

 

(i)                                     for a prepayment made on or after the
Effective Date and on or prior to the first anniversary thereof, three percent
(3.00%) of the principal amount of the Term Loans prepaid;

 

32

--------------------------------------------------------------------------------


 

(ii)                                  for a prepayment made after the first
anniversary of the Effective Date but on or before the second anniversary of the
Effective Date, two percent (2.00%) of the principal amount of the Term Loans
prepaid; and

 

(iii)                               for a prepayment made thereafter, one
percent (1.00%) of the principal amount of the Term Loans prepaid.

 

“Pro Rata Share” means, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their respective Term Loans, Lenders
holding one hundred percent (100%) of the aggregate outstanding principal
balance of the Term Loans, or (ii) at any time from and after any Original
Lender has assigned or transferred any interest in its Term Loans, Lenders
holding, sixty-six percent (66%) or more of the aggregate outstanding principal
balance of the Term Loans, plus, in respect of this clause (ii), (A) each
Original Lender that has not assigned or transferred any portion of its
respective Term Loan and (B) each assignee of an Original Lender provided such
assignee was assigned or transferred and continues to hold 100% of the assigning
Original Lender’s interest in the Term Loans (in each case in respect of clauses
(A) and (B) of this clause (ii), whether or not such Lender is included within
the Lenders holding sixty-six percent (66%) of the Terms Loans).  For purposes
of this definition only, a Lender shall be deemed to include itself, and any
Lender that is an Affiliate or Approved Fund of such Lender.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any Chief Executive Officer, Chief Financial Officer,
Vice President of Finance and Controller, or Vice President of Finance, acting
alone.

 

“Second Draw Period” means the period commencing on the Phase 3 Milestone Date
and ending on the earlier of (i) March 31, 2012 and (ii) the occurrence of an
Event of Default; provided, however, that the Second Draw Period shall not
commence if on the date of the request for the Term B Loan an Event of Default
has occurred and is continuing.

 

“Secured Promissory Note” is defined in Section 2.4.

 

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Collateral Agent and the Lenders entered into between Collateral
Agent, Borrower, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.

 

33

--------------------------------------------------------------------------------


 

“Term Loan” is defined in Section 2.2(a)(iii) hereof.

 

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

 

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

 

“Term C Loan” is defined in Section 2.2(a)(iii) hereof.

 

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Third Draw Period” means the period commencing on the Phase 3 Milestone Date
and ending on the earlier of (i) September 30, 2012 and (ii) the occurrence of
an Event of Default; provided, however, that the Third Draw Period shall not
commence if on the date of the request for the Term C Loan an Event of Default
has occurred and is continuing.

 

“Transfer” is defined in Section 7.1.

 

“Warrants” are those certain Warrants to purchase stock dated as of the
Effective Date executed by Borrower in favor of Lenders.

 

[Signature Page to Follow]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

 

 

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Geoff Parker

 

 

Name: Geoff Parker

 

 

Title: SVP & Chief Financial Officer

 

 

 

 

 

LENDERS AND COLLATERAL AGENT:

 

 

 

 

 

OXFORD FINANCE CORPORATION, as Collateral Agent and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ John G. Henderson

 

 

Name: John G. Henderson

 

 

Title: Vice President & General Counsel

 

 

 

 

 

 

 

 

HORIZON TECHNOLOGY FINANCE CORPORATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert D. Pomeroy, Jr.

 

 

 

Robert D. Pomeroy, Jr.

 

 

Its:

Chief Executive Officer

 

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

Term A Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Oxford Finance Corporation

 

$

6,666,666.67

 

66.666666667

%

Horizon Technology Finance Corporation

 

$

3,333,333.33

 

33.333333333

%

TOTAL

 

$

10,000,000

 

100.00

%

 

Term B Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Oxford Finance Corporation

 

$

6,666,666.67

 

66.666666667

%

Horizon Technology Finance Corporation

 

$

3,333,333.33

 

33.333333333

%

TOTAL

 

$

10,000,000

 

100.00

%

 

Term C Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Oxford Finance Corporation

 

$

6,666,666.66

 

66.666666666

%

Horizon Technology Finance Corporation

 

$

3,333,333.34

 

33.333333334

%

TOTAL

 

$

10,000,000

 

100.00

%

 

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Oxford Finance Corporation

 

$

20,000,000

 

66.666666

%

Horizon Technology Finance Corporation

 

$

10,000,000

 

33.333334

%

TOTAL

 

$

30,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, all certificates of deposit, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished; any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same; trademarks, trade names, service marks, mask
works, rights of use of any name or domain names and, to the extent permitted
under applicable law, any applications therefor, whether registered or not; and
the goodwill of the business of Borrower connected with and symbolized thereby,
know-how, operating manuals, trade secret rights, clinical and non-clinical
data, rights to unpatented inventions; and any claims for damage by way of any
past, present, or future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, the Collateral shall include all
Accounts, license and royalty fees and other revenues, proceeds, or income
arising out of or relating to any of the foregoing.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and Lenders, Borrower has agreed not to encumber any of its Intellectual
Property.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Loan Payment/Advance Request Form

 

DISBURSEMENT LETTER

 

The undersigned, being the duly elected and acting SVP and Chief Financial
Officer of ANACOR PHARMACEUTICALS, INC., a Delaware corporation with offices
located at 1020 East Meadow Circle, Palo Alto, California 94303-4230
(“Borrower”), does hereby certify to OXFORD FINANCE CORPORATION, (“Oxford” and
“Lender”), as collateral agent (the “Collateral Agent”) and HORIZON TECHNOLOGY
FINANCE CORPORATION (“Horizon”) in connection with that certain Loan and
Security Agreement dated as of March 18, 2011 by and among Borrower, Collateral
Agent and the Lenders from time to time party thereto (the “Loan Agreement”;
with other capitalized terms used below having the meanings ascribed thereto in
the Loan Agreement) that:

 

1.                                       The representations and warranties made
by Borrower in Section 5 of the Loan Agreement and in the other Loan Documents
are true and correct in all material respects as of the date hereof.

 

2.                                       No event or condition has occurred that
would constitute an Event of Default under the Loan Agreement or any other Loan
Document.

 

3.                                       Borrower is in compliance with the
covenants and requirements contained in Sections 4, 6 and 7 of the Loan
Agreement.

 

4.                                       All conditions referred to in Section 3
of the Loan Agreement to the making of the Loan to be made on or about the date
hereof have been satisfied or waived by Collateral Agent.

 

5.                                       No Material Adverse Change has
occurred.

 

6.                                       The undersigned is a Responsible
Officer.

 

7.                                       The proceeds of the Term A Loan shall
be disbursed as follows:

 

Disbursement from Oxford:

 

 

 

 

Loan Amount

 

$

6,666,666.67

 

Plus:

 

 

 

—Deposit Received

 

$

66,666.67

 

 

 

 

 

Less:

 

 

 

— Existing Debt Payoff to be remitted to Lighthouse per the Payoff Letter dated
3/17/11

 

$

(5,000,000.00

)

— Oxford’s Legal Fees

 

$

(50,198.30

)*

— Oxford’s Facility Fee

 

$

(200,000.00

)

 

 

 

 

Net Proceeds of Term A Loan due from Oxford:

 

$

1,483,135.04

 

 

 

 

 

Disbursement from Horizon:

 

 

 

 

 

 

 

Loan Amount

 

$

3,333,333.33

 

Plus:

 

 

 

 

--------------------------------------------------------------------------------

* Legal fees and costs are through the Effective Date.  Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.

 

--------------------------------------------------------------------------------


 

—Deposit Received

 

$

33,333.33

 

 

 

 

 

Less:

 

 

 

— Existing Debt Payoff to be remitted to Lighthouse per the Payoff Letter dated
3/17/11

 

$

(1,562,405.12

)

— Horizon’s Legal Fees

 

$

(10,000.00

)

— Horizon’s Facility Fee

 

$

(100,000.00

)

 

 

 

 

Net Proceeds of Term A Loan due from Horizon:

 

$

1,694,261.54

 

 

8.                                       The proceeds of the Term B Loan shall
be disbursed as follows:

 

Disbursement from Oxford:

 

 

 

Loan Amount

 

$

 

 

Less:

 

 

 

— Oxford’s Legal Fees

 

$

(           

)

 

 

 

 

Net Proceeds of Term B Loan due from Oxford:

 

$

 

 

 

 

 

 

Disbursement from Horizon:

 

 

 

 

 

 

 

Loan Amount

 

$

 

 

Less:

 

 

 

— Horizon’s Legal Fees

 

$

(           

)

 

 

 

 

Net Proceeds of Term B Loan due from Horizon:

 

$

 

 

 

9.                                       The proceeds of the Term C Loan shall
be disbursed as follows:

 

Disbursement from Oxford:

 

 

 

Loan Amount

 

$

 

 

Less:

 

 

 

— Oxford’s Legal Fees

 

$

(           

)

 

 

 

 

Net Proceeds of Term C Loan due from Oxford:

 

$

 

 

 

 

 

 

Disbursement from Horizon:

 

 

 

 

 

 

 

Loan Amount

 

$

 

 

 

--------------------------------------------------------------------------------


 

Less:

 

 

 

— Horizon’s Legal Fees

 

$

(           

)

 

 

 

 

Net Proceeds of Term C Loan due from Horizon:

 

$

 

 

 

The aggregate net proceeds of the Term Loans shall be transferred to Borrower’s
account as follows:

 

Account Name:

 

 

Bank Name:

 

 

Bank Address:

 

 

 

 

 

 

 

 

 

 

 

Account Number:

 

 

ABA Number:

 

 

 

 

 

To the further credit of: Anacor Pharmaceuticals

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

Dated as of the date first set forth above.

 

BORROWER:

 

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDERS AND COLLATERAL AGENT:

 

 

 

OXFORD FINANCE CORPORATION, as Collateral Agent and as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

HORIZON TECHNOLOGY FINANCE CORPORATION, as a Lender

 

 

 

 

 

By:

 

 

 

Robert D. Pomeroy, Jr.

 

Its:

Chief Executive Officer

 

 

[Signature Page to Loan Payment/Advance Request Form; Disbursement Letter]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO:

Oxford Finance Corporation, as Collateral Agent and Horizon Technology Finance
Corporation, as Lender

 

 

FROM:

ANACOR PHARMACEUTICALS, INC.

 

 

DATE:

 

 

The undersigned authorized officer of ANACOR PHARMACEUTICALS, INC. (“Borrower”)
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement among Borrower, Collateral Agent, and the Lenders from
time to time party thereto (the “Agreement”),

 

(i)            Borrower is in complete compliance for the period ending
                               with all required covenants except as noted
below;

 

(ii)           There are no Events of Default, except as noted below;

 

(iii)          Except as noted below, all representations and warranties of
Borrower stated in the Loan Documents are true and correct in all material
respects on this date except as noted below; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

 

(iv)          Borrower, and each of its Subsidiaries, has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state, and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.8 of
the Agreement;

 

(v)           No Liens have been levied or claims made against Borrower or any
of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent

 

Attached are the required documents, if any, supporting our certification(s). 
The Officer on behalf of Borrower further certifies that the attached financial
statements are prepared in accordance with Generally Accepted Accounting
Principles (GAAP) and are consistently applied from one period to the next
except as explained in an accompanying letter or footnotes and except, in the
case of unaudited financial statements,  for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements. 
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

Reporting Covenant

 

Requirement

 

 

 

Complies

 

 

 

 

 

 

 

 

 

 

 

 

 

1)

 

Financial statements

 

Quarterly within 45 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

Annual (CPA Audited) statements

 

Within 180 days after Fiscal Year End

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

Annual Financial Projections/Budget (prepared on a quarterly

 

Annually (w/n 60 days of FYE) and when revised and approved by

 

 

 

Yes

 

No

 

N/A

 

--------------------------------------------------------------------------------


 

 

 

basis)

 

Borrower’s Board of Directors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

A/R & A/P agings

 

When requested

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

8-K, 10-K and 10-Q Filings

 

Within 5 days of filing

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

6)

 

Compliance Certificate

 

Quarterly within 45 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

7)

 

IP Report

 

when required

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

8)

 

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

 

 

$

 

 

 

 

 

 

 

 

 

Deposit and Securities Accounts

 

(Please list all accounts; attach separate sheet if additional space needed)

 

 

 

Bank

 

Account Number

 

New Account?

 

Acct Control
Agmt in place?

 

 

 

 

 

 

 

 

 

1)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

6)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

Financial Covenants

 

Requirement

 

Actual

 

Compliance

 

 

 

 

 

 

 

 

 

 

 

[none]

 

 

 

 

 

 

 

 

 

Other Matters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Have there been any changes in senior management since the last Compliance
Certificate?

 

Yes

 

No

 

 

 

 

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Agreement?

 

Yes

 

No

 

 

 

 

Have there been any new or pending claims or causes of action against Borrower
that involve more than $250,000?

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

Exceptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please explain any exceptions with respect to the certification above:  (If no
exceptions exist, state “No exceptions.” Attach

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

separate sheet if additional space needed.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDERS USE ONLY

 

 

 

 

 

 

ANACOR PHARMACEUTICALS, INC.

DATE

 

 

 

By:

 

 

Received by:

 

 

Verified by:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Status

 

Yes

No

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SECURED PROMISSORY NOTE

 

$

Dated: March 18, 2011

 

FOR VALUE RECEIVED, the undersigned, ANACOR PHARMACEUTICALS, INC., a Delaware
corporation with offices located at 1020 East Meadow Circle, Palo Alto,
California 94303-4230 (“Borrower”) HEREBY PROMISES TO PAY to the order of
[OXFORD FINANCE CORPORATION][HORIZON TECHNOLOGY FINANCE CORPORATION] (“Lender”)
the principal amount of [                      ] MILLION DOLLARS
[($                            )] or such lesser amount as shall equal the
outstanding principal balance of the Term Loan made to Borrower by Lender, plus
interest on the aggregate unpaid principal amount of Term Loan, at the rates and
in accordance with the terms of the Loan and Security Agreement dated March 18,
2011, by and among Borrower, Lender, Oxford Finance Corporation, as Collateral
Agent and as a Lender, and the Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement.  Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement.

 

Borrower agrees to pay any initial partial monthly interest payment from the
date the Term Loan is made to Borrower under this Secured Promissory Note (this
“Note”) to the first Payment Date (“Interim Interest”) on the first Payment
Date.

 

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Note.  The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

 

[omit for Horizon Note:]Note Register; Ownership of Note.  The ownership of an
interest in this Note shall be registered on a record of ownership maintained by
Lender or its agent.  Notwithstanding anything else in this Note to the
contrary, the right to the principal of, and stated interest on, this Note may
be transferred only if the transfer is registered on such record of ownership
and the transferee is identified as the owner of an interest in the obligation. 
Borrower shall be entitled to treat the registered holder of this Note (as
recorded on such record of ownership) as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in this Note on the part of any other person or entity.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

[Signature Page to Secured Promissory Note]

 

[Oxford Finance Corporation][Horizon Technology Finance Corporation]
[Term [A][B][C] Loan Note

 

--------------------------------------------------------------------------------


 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

ANACOR PHARMACEUTICALS, INC.

DATE: March 18, 2011

LENDERS:

Oxford Finance Corporation (“Collateral Agent”) and

 

 

Horizon Technology Finance Corporation (collectively, “Lenders”)

 

 

I hereby certify as follows, as of the date set forth above:

 

1.  I am the Secretary, Assistant Secretary or other officer of Borrower.   My
title is as set forth below.

 

2.  Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

 

3.  Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 1 above.  Such Certificate of Incorporation has not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.

 

4.  The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Lenders may
rely on them until each Lender receives written notice of revocation from
Borrower.

 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to
Add or Remove
Signatories

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from Lenders.

Execute Loan Documents.  Execute any loan documents any Lender requires.

Grant Security.  Grant Collateral Agent and Lenders a security interest in any
of Borrower’s assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Issue Warrants.  Issue warrants for Borrower’s capital stock.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

--------------------------------------------------------------------------------


 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.  The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

 

By:

 

 

Name:

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the                                          of Borrower, hereby certify as
to paragraphs 1 through 5 above, as of the date set forth above.

[print title]

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------